989 F.2d 500
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bruce E. NIERZWICK, Plaintiff-Appellant,v.MICHIGAN DEPARTMENT OF LABOR, BUREAU OF WORKER'S DISABILITYCOMPENSATION;  Edward Welch;  Rosemary KozielskiWolock, Defendants-Appellees.
No. 92-1884.
United States Court of Appeals, Sixth Circuit.
March 11, 1993.

1
Before BOGGS and BATCHELDER, Circuit Judges, and MANOS, Senior District Judge.*

ORDER

2
Bruce E. Nierzwick, a pro se Michigan resident, appeals a district court judgment denying his motion to proceed in forma pauperis.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
In May 1992, Nierzwick moved the district court for leave to proceed in forma pauperis in order to file a civil complaint where he sought monetary relief from the State of Michigan, the Michigan Bureau of Worker's Disability Compensation, and multiple state officials for allegedly violating his constitutional rights and for failing to comply with various state statutes.   Nierzwick did not state in what capacity he sued the individual defendants.   The district court denied the motion in a notation order.   Nierzwick then moved for reconsideration which was subsequently denied.   Following his notice of appeal, Nierzwick then filed a motion to correct clerical mistakes which was also denied.


4
In his timely appeal, Nierzwick argues that the district court erred by not granting him leave to proceed as a pauper.   He requests oral argument.   Appellees have notified the court that they will not be filing a brief.


5
Upon review, we affirm the district court's judgment as the district court did not abuse its discretion in denying Nierzwick leave to proceed in forma pauperis.   See Phipps v. King, 866 F.2d 824, 825 (6th Cir.1988).   Given his monthly income, living expenses, and savings account, it does appear that Nierzwick can afford the docketing fee for filing his law suit.


6
Accordingly, we deny Nierzwick's request for oral argument and affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable John M. Manos, Senior U.S. District Judge for the Northern District of Ohio, sitting by designation